Judgments, Supreme Court, Bronx County (Albert Lorenzo, J), rendered November 13, 2003, convicting defendant, upon his pleas of guilty, of criminal sale of a controlled substance in or near school grounds and criminal possession of a controlled substance in the third degree, and sentencing him to concurrent terms of 2 to 6 years, unanimously affirmed.
By waiving his right to appeal, defendant “elect[ed] to foreclose review” (People v Seaberg, 74 NY2d 1, 10 [1989]; People v Callahan, 80 NY2d 273, 285 [1992]) of the length of his lawful sentence. Were we to find that defendant’s argument is not foreclosed, we would find that defendant is not entitled, pursu*301ant to the amelioration doctrine of People v Behlog (74 NY2d 237 [1989]), to the benefit of the reduced penalty contained in the Drug Law Reform Act (L 2004, ch 738) because he was sentenced before the statute’s effective date (People v Walker, 81 NY2d 661, 666-667 [1993]). Moreover, the Legislature negated the amelioration doctrine and expressly provided that the provisions of the new law defendant relies upon apply only to crimes committed after its effective date (People v Nelson, 21 AD3d 861 [2005]). Concur—Saxe, J.P., Marlow, Ellerin, Gonzalez and McGuire, JJ.